The opinion of the court was delivered, July 7th 1870, by
Thompson, C. J.
It may possibly be that the sale of his property by Jacob Craver to his brothers was intended to hinder .and delay creditors, and for that reason void, but we see nothing in the ease which justified the court in declaring it so as a matter of law. It was not a sale with retained possession; no such great inadequacy of price as to make it a presumptio juris et de jure that it was fraudulent, nor were the terms of payment so conclusive as to justify the presumption. We think the learned judge greatly erred in pronouncing that the transaction was fraudulent per se.' It was altogether a question of fact for the jury. If the plaintiff’s evidence were true, and that was for the jury, there was no fraud in fact, but it was for them to say. It is said that it is essential in order to a valid sale of property, that it must be removed from the premises of the vendor, or he from the possession of the goods. The last was this case.
The transfer was in law completed, and the question of the bona tides of the transaction was one of fact for a jury and not the court to determine. It is generally only when the transaction is of such a character that, irrespective of an intent to defraud, the court can declare it void. That was not the nature of the transaction here. It was a question of fact, and should have gone to the jury. I do not regard Kepner v. Burkhart, 5 Barr 478, nor York County Bank v. Carter, 2 Wright 455, as authority for the ruling in this case.
The question of estoppel arising out of the seeming unwarranted process issued in the case did not arise by reason of the charge that the sale was void as a matter of law, — nor do we regard these writs of attachment as an estoppel, but on the trial of the issue of fact they will undoubtedly have a bearing evincive of the views of the transaction by the parties who issued them.
Judgment reversed, and venire de novo awarded.